Citation Nr: 1126488	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for a hiatal hernia.



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to March 1962.

This appeal is before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.

The reopened claim of entitlement to service connection for a hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required of him.


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision (the Veteran was notified on September 24, 2007), the RO denied the Veteran's original claim of entitlement to service connection for a hiatal hernia on the basis that there was neither an in-service nor a current diagnosis of a hiatal hernia.

2.  Evidence added to the record since the September 2007 rating decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received and the claim for entitlement to service connection for a hiatal hernia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), Court specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

In light of the decision herein reopening the claim for entitlement to service connection for a hiatal hernia, the Board finds that any errors with regard to the VCAA duties to notify and/or assist are harmless. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence relevant to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 (2010), a final decision by the RO may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

Under applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Veteran filed his claim to reopen in 2009.  Therefore, the Board finds that the post August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

The Veteran asserts that new and material evidence has been submitted to reopen his claim for entitlement to service connection for a hiatal hernia.  The record reflects that in a September 2007 rating decision, the RO denied the Veteran's claim on the basis that although the Veteran's service treatment records showed that he sought treatment for right lower quadrant abdominal pain, no hiatal hernia was noted on any military examination.  The RO also noted that VA treatment records did not report a diagnosis of hiatal hernia.  The Veteran was notified of his right to appeal.  However, no appeal was taken from that determination, and there has been no allegation of CUE in that regard.  As such, it is final.  38 U.S.C.A. § 7105.  
The evidence of record at the time of the last final denial in September 2007 includes the Veteran's service treatment records which show complaints of and treatment for abdominal pain, but which do not show a diagnosis of a hiatal hernia.  The evidence of record at the time of the RO's September 2007 denial also included VA treatment records dated between 1999 and 2007 which show that the Veteran complained of abdominal pain, but did not show that the Veteran was ever diagnosed with a hiatal hernia.

The evidence added to the record since the September 2007 RO denial for a hiatal hernia includes March 2009 and December 2010 private treatment record that show that the Veteran was diagnosed with a hiatal hernia.  The March 2009 private treatment record also contains an opinion from J. M. D., M.D., in which he opined that the Veteran's hiatal hernia was more likely than not service-connected because of his frequent heavy lifting in the artillery branch when he was stationed in Germany and Vietnam.  The evidence added to the record since the September 2007 RO denial also includes a February 2011 VA examination report in which the examiner diagnosed the Veteran with gastroesophageal reflux disease and a hiatal hernia.  The examination report also contains an opinion in which examiner stated that it was less likely as not that the Veteran's current conditions were caused by or related to service but are now simply due to aging.

The Board finds this additional evidence is new, in that it was not previously of record.  The evidence is also material because it shows that since service, the Veteran has been diagnosed with a hiatal hernia that has been attributed to the Veteran's service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., lifting heavy artillery in service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For the purpose of reopening the claim, the Veteran is presumed credible in this regard. 

The Veteran's claim was previously denied because the Veteran's did not have a current diagnosis of a hiatal hernia.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material evidence to reopen the claim.
Thus, new and material evidence has been received, and the claim is reopened.  To this extent only, the appeal is allowed.


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a hiatal hernia, to this extent, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

With respect to the Veteran's reopened claim for entitlement to service connection for a hiatal hernia, he contends that he began experiencing symptoms consistent with such condition while stationed in Germany after having to lift heavy artillery, including 155 mm Howitzers, in the field for firing missions.  See (Transcript (T.) at page (pg.) 4-5).  The Board observes that the Veteran's DD 214 shows that his military occupational specialty was that of a basic field artilleryman, and thus, finds that it would be consistent with the circumstances of his service for him to have had to lift heavy artillery equipment.  See 38 U.S.C.A. § 1154.

The Board observes that although a private examiner addressed whether the Veteran's hiatal hernia is due to his in-service lifting of artillery, the record does not demonstrate that a VA examiner has provided a specific opinion or even addressed whether the Veteran's current hiatal hernia is due to the lifting of heavy artillery in service.  Indeed, the February 2011 VA examination report shows that the examiner only provided an opinion as to whether the Veteran's current hiatal hernia was due to his in-service abdominal pain.  Therefore, in light of the foregoing, the Board finds that the claim must be remanded for a new VA examination and clinical opinion as to the nature and etiology of the Veteran's current hiatal hernia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his hiatal hernia since his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.
	
2.  Thereafter, the Veteran's claims folder should be forwarded to the VA examiner who conducted the February 2011 examination, or suitable substitute if the February 2011 VA examiner is unavailabe, and request an opinion as to whether it is at least as likely as not that any currently diagnosed hiatal hernia disability and residuals thereof, is related to the Veteran's reported lifting of heavy artillery equipment during service, in conjunction with the documented complaints of, and treatment for, abdominal pain in 1962.  

The rationale for all opinions expressed should be set forth.  If the opinion cannot be provided without additional examination of the Veteran, the Veteran should be afforded such examination by the appropriate VA clinician.  All necessary tests should be performed.

3.  Following completion of the above, adjudicate the reopened claim of entitlement to service connection for a hiatal hernia.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


